United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.I., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1816
Issued: March 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 1, 2010 appellant filed a timely appeal from a February 24, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision. The last merit
decision of the Office was its November 18, 2009 decision concerning the denial of her schedule
award claim as she had no permanent impairment. Because more than 180 days have elapsed
between the Office’s last merit decision and the filing of this appeal, the Board lacks jurisdiction
to review the merits of this claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for
reconsideration of the merits of the claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 16, 2001 appellant, then a 47-year-old mail handler, filed an occupational
disease claim alleging that on July 27, 2001 she first realized that her epicondylitis was
employment related. The Office accepted the claim for right lateral epicondylitis and authorized
right elbow epicondylitis release surgery, which was performed on April 30, 2002.
In a July 24, 2002 report, Dr. Alejandro Badia, a treating Board-certified orthopedic
surgeon with a hand surgery subspecialty certification, reported that appellant had successful
right elbow epicondylitis release surgery with an excellent range of motion. He concluded
maximum medical improvement had been reached with a zero percent permanent impairment.
On August 21, 2009 appellant filed a claim for a schedule award.
On November 9, 2009 the Office medical adviser reviewed the medical evidence and
concluded that appellant had no permanent impairment due to her accepted condition. She noted
that appellant underwent surgery on April 30, 2002 with good results. The Office medical
adviser’s final physical examination revealed full range of motion and no pain.
By decision dated November 18, 2009, the Office denied appellant’s schedule award
claim as the medical evidence established that she sustained no permanent impairment.
On December 30, 2009 appellant filed a request for reconsideration.
By decision dated February 24, 2010, the Office determined that appellant’s request for
reconsideration was insufficient to warrant merit review of the claim.2
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,3
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.4 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.5 When a claimant fails to meet one of the above
2

The Board notes that with her appeal to the Board appellant submitted new evidence as well as evidence
previously submitted. However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
4

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
5

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

2

standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.6
ANALYSIS
Appellant’s December 30, 2009 request for reconsideration neither alleged, nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office. Moreover, appellant did not submit any relevant and pertinent new evidence with her
request for reconsideration. Consequently, she is not entitled to a review of the merits of her
claim based on the above-noted requirements under section 10.606(b)(2).
The Board finds that the Office properly determined that appellant was not entitled to
further consideration of the merits of her claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(2), and thus the Office properly denied her December 30, 2009 request for
reconsideration.
CONCLUSION
The Board finds that the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review pursuant to 5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 24, 2010 is affirmed.
Issued: March 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

